DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on November 17, 2021. Claims 1-4, 6-8, 12-24 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
	The argument features determining an extent of preference of the second frequency range over the first frequency range ; and controlling search activity and/or measurement activity on the second frequency range based on the extent of preference is never suggested in the cited references.
	The examiner respectfully disagrees with the applicant’s statement and asserts that the applicant does not indicate what the “extent of preference” is in the independent claims. Therefore, using the broadest reasonable interpretation, Van Der Velde discloses determining the extent of preference of the second frequency range over the first frequency range by selecting or choosing the second frequency over the first frequency (col. 15, lines 3-9). Search or measurement activity on the second frequency is controlled based on the “extent of preference” by limiting or disabling the use of the second frequency (col. 15, lines 19-20).
The argument features an indication of a frequency range is not the same thing as indication of an extent of preference of one frequency range over another.
The examiner respectfully disagrees with the applicant’s statement and asserts that, as stated above, the extent of preference of one frequency range over another is not clearly defined in the 
The argument features Van Der Velde never suggests that the UE is capable of controlling search activity and/or measurement activity on the second frequency range based on the extent of preference.
The examiner respectfully disagrees with the applicant’s statement and asserts that Van Der Velde discloses the UE is capable of controlling search activity and/or measurement activity on the second frequency range based on the extent of preference by requesting the network to not use the second frequency (col. 15, lines 19-20).
The argument features adjusting a period of search activity on a frequency band.
The examiner respectfully disagrees with the applicant’s statement and asserts that “search activity” is a broad expression that can mean several things. The applicant will need to clearly indicate what is involved in this activity. Using the broadest reasonable interpretation, searching can also involve scanning, and an adjusted period of the search activity can mean not searching or scanning as indicated by Lee (par. 61, lines 17-23).
The argument features Van Der Velde never suggests adding a bias.
The examiner respectfully disagrees with the applicant’s statement and asserts that using the broadest reasonable interpretation, Van Der Velde discloses adding/indicating a low value for bandwidth or number of component carriers for the second frequency (col. 15, lines 19-21). If the applicant means something else, this needs to be clearly included in the claims.
The argument features Van Der Velde never suggests indicators of condition of the battery.
The examiner respectfully disagrees with the applicant’s statement and asserts that this is also a broad expression. An indicator of the condition of the battery involves overheating; in other words, because of the condition of the battery the UE overheats. The “extent of preference” is determined based on this indicator of the condition of the battery (col. 14, line 66 – col. 15, line 9).

The examiner respectfully disagrees with the applicant’s statement and asserts that if this is precisely what the applicant is claiming as the invention this will need to be included in the claims, otherwise the broadest reasonable interpretation will have to be applied. 
The argument features Van Der Velde never suggests a determination that the UE device is in a state of motion and/or in a state of low battery power.
The examiner respectfully disagrees with the applicant’s statement and asserts that Van Der Velde discloses an overheating issue caused by the significant amount of energy/power consumed by the second frequency, this in turn leads to low battery power (col. 14, line 66 – col. 15, line 9). This issue is resolved by reconfiguring the UE to not use the second frequency (col. 15, lines 18-20).
In view of the above, the rejection using Van Der Velde, Lee, Yamine, Wang, Yiu, and Periyalwar is maintained as repeated below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 3, 6-8, 12, 13, 17, 21, 24 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Van Der Velde (U.S. Patent Number: 10,999,148).
Consider claim 1; Van Der Velde discloses a method for operating a user equipment (UE) device that is configured to support communication over a first frequency range and a second frequency range with the second frequency range being higher in frequency than the first frequency range (col. 11, line 65 – col. 12, line 7; col. 15, lines 7-9), the method comprising: 
determining an extent of preference of the second frequency range over the first frequency range (col. 15, lines 3-9); and 
controlling search activity and/or measurement activity on the second frequency range based on the extent of preference (col. 14, line 66 – col. 15, line 9; col. 15, lines 13-15, 19-23).
Consider claim 3; Van Der Velde discloses controlling includes adding a measurement bias to a minimum value threshold that is used to trigger reporting of a measurement on the second frequency range to a network [e.g. prohibit timer (col. 14, line 64 – col. 15, line 9; col. 15, line 64 – col. 16, line 3)], wherein the measurement bias is a decreasing function of the extent of preference [e.g. prohibit timer (col. 14, line 64 – col. 15, line 9; col. 15, line 64 – col. 16, line 3)].
Consider claim 6; Van Der Velde discloses the extent of preference is determined based at least on one or more indicators of condition of the battery of the UE device [e.g. overheating (col. 14, line 66 – col. 15, line 9)].
Consider claim 7; Van Der Velde discloses the extent of preference is determined based at least on whether the UE device is in an idle mode or in a connected mode with respect to a wireless communication network [e.g. connected mode (col. 15, lines 10-23)].
Consider claim 8; Van Der Velde discloses the extent of preference is determined based at least on: whether an average transmit power over n most recent measurement samples is greater than one or more power thresholds; or an extent of motion of UE device; or a number of handovers relating to the second frequency range that have occurred within a given amount of time; or a result of a comparison of RF condition on the second frequency range to RF condition on the first frequency range (col. 15, lines 7-9).
Consider claim 12; Van Der Velde discloses receiving a configuration message from a base station (col. 6, lines 45-47; col. 15 line 64 – col. 16, line 3), wherein the configuration message includes information indicating a measurement gap (e.g. prohibit timer) for measurements on the second frequency range [e.g. limited (col. 15, lines 13-15; col. 15 line 64 – col. 16, line 3)], wherein said controlling includes avoiding said search activity on the second frequency range during the measurement gap (e.g. prohibit timer) in response to a determination that the UE device is in a state of motion and/or in a state of low battery power [e.g. overheating (col. 15 line 64 – col. 16, line 3)].
Consider claim 13; Van Der Velde discloses receiving a configuration message from a base station (col. 6, lines 45-47; col. 15 line 64 – col. 16, line 3), wherein the configuration message includes information indicating a common measurement gap for the first frequency range and the second frequency range [e.g. prohibit timer while complying with the request in part (col. 15, lines 54-58; col. 15 line 64 – col. 16, line 3)], wherein said controlling includes, during the commonmeasurement gap (e.g. prohibit timer), searching the first frequency range and avoiding search on the second frequency range [e.g. disable (col. 15, lines 13-15; col. 15 line 64 – col. 16, line 3)], in response to a determination that the UE device is in a state of motion and/or in a state of low battery power [e.g. overheating (col. 15 line 64 – col. 16, line 3)].
Consider claim 17; Van Der Velde discloses the extent of preference is determined based at least on sensing information acquired by the UE device, wherein the sensing information includes one or more of the following: an extent of motion of the UE device; location of the UE device; 5an indication of indoor/outdoor status of the UE device; an indication of whether the UE device is in an automobile or not; an indication of type of application being executed on the UE device; an extent of Doppler shift of 
Consider claim 21; Van Der Velde discloses a user equipment (UE) device configured to support communication over a first frequency range and a second frequency range with the second frequency range being higher in frequency than the first frequency range (col. 11, line 65 – col. 12, line 7; col. 15, lines 7-9), wherein the UE device comprises: 
a processing element configured to perform operations (col. 20, lines 35-40, 47-52) including:
determining an extent of preference of the second frequency range over the first frequency range (col. 15, lines 3-9); and 
controlling search activity and/or measurement activity on the second frequency range based on the extent of preference (col. 14, line 66 – col. 15, line 9; col. 15, lines 13-15, 19-23).
Consider claim 24; Van Der Velde discloses a non-transitory memory medium for a user equipment (UE) device storing program instructions (col. 23, lines 34-46, 48-53), wherein the UE device is configured to support communication over a first frequency range and a second frequency range with the second frequency range being higher in frequency than the first frequency range (col. 11, line 65 – col. 12, line 7; col. 15, lines 7-9), wherein the program instructions, when executed by a processing element (col. 20, lines 35-40, 47-52), cause the processing element to implement:
determining an extent of preference of the second frequency range over a first frequency range relative to a second frequency range (col. 15, lines 3-9), wherein the second frequency range is higher in frequency than the first frequency range (col. 11, line 65 – col. 12, line 7; col. 15, lines 7-9); and 
controlling search activity and/or measurement activity on the second frequency range based on the extent of preference (col. 14, line 66 – col. 15, line 9; col. 15, lines 13-15, 19-23).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde (U.S. Patent Number: 10,999,148) in view Lee et al. (U.S. Patent Application Number: 2019/0208464).
Consider claim 2, as applied in claim 1; Van Der Velde discloses the claimed invention except: adjusting a period of said search activity on the second frequency range based on the extent of preference, wherein the period is a decreasing function of the extent of preference.
In an analogous art Lee discloses adjusting a period of said search activity on the second frequency range based on the extent of preference [e.g. without searching or scanning (par. 61, lines 17-23)], wherein the period is a decreasing function of the extent of preference [e.g. without searching or scanning (par. 61, lines 17-23)].
It is an object of Van Der Velde’s invention to provide intelligent services based on communication technologies. It is an object of Lee’s invention to provide a wireless network access in a communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Der Velde by including search or san activity, as taught by Lee, for the purpose of effectively providing services in a wireless network.

Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde (U.S. Patent Number: 10,999,148) in view Yamine et al. (U.S. Patent Application Number: 2019/0191445).
claim 4, as applied in claim 1; Van Der Velde discloses the claimed invention except: adding a delay to a reporting time of a measurement on the second frequency range, wherein the delay is a decreasing function of the extent of preference.
In an analogous art Yamine discloses adding a delay (e.g. penalize the priority of the second frequency) to a reporting time of a measurement on the second frequency range (par. 51, lines 12-18), wherein the delay (e.g. penalize the priority of the second frequency) is a decreasing function of the extent of preference [e.g. the second frequency is selected over the first frequency (par. 51, lines 9-18)].
It is an object of Van Der Velde’s invention to provide intelligent services based on communication technologies. It is an object of Yamine’s invention to provide frequency redirection in a communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Der Velde by including a delay, as taught by Yamine, for the purpose of effectively managing communication in a wireless system.
Consider claim 18, as applied in claim 1; Van Der Velde discloses the claimed invention except: the extent of preference is determined based at least on whether a voice call is active on the UE device.
In an analogous art Yamine discloses the extent of preference is determined based at least on whether a voice call is active on the UE device (par. 21, line 3 – par. 22, line 3; par. 22, lines 11-18).
It is an object of Van Der Velde’s invention to provide intelligent services based on communication technologies. It is an object of Yamine’s invention to provide frequency redirection in a communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Der Velde by including a voice call, as taught by Yamine, for the purpose of enhancing a user’s experience in a network system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde (U.S. Patent Number: 10,999,148) in view Wang et al. (U.S. Patent Application Number: 2017/0353897).
claim 14, as applied in claim 1; Van Der Velde discloses the claimed invention except: prioritizing measurements on the second frequency range over measurements on the first frequency range during measurement gaps in response to determination that the UE device is in a stationary state and in not in a state of low battery power.
In an analogous art Wang discloses prioritizing measurements on the second frequency range over measurements on the first frequency range during measurement gaps (e.g. reselection avoidance) in response to determination that the UE device is in a stationary state and in not in a state of low battery power (par. 45, 51).
It is an object of Van Der Velde’s invention to provide intelligent services based on communication technologies. It is an object of Wang’s invention to provide reselection in a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Der Velde by including a stationary UE, as taught by Wang, for the purpose of efficiently handling connections in a telecommunications network.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde (U.S. Patent Number: 10,999,148) in view Yiu et al. (U.S. Patent Application Number: 2015/0312818).
Consider claim 15, as applied in claim 1; Van Der Velde discloses the claimed invention except: scanning the second frequency range during a current measurement gap to determine signal condition on the second frequency range; in response to determining that signal condition on the second frequency range satisfies one or more quality conditions, continue scanning the second frequency range for time to trigger (TTT) for network to send handover command.
In an analogous art Yiu discloses scanning the second frequency range during a current measurement gap to determine signal condition on the second frequency range (par. 63, lines 3-5); in response to determining that signal condition on the second frequency range satisfies one or more 
It is an object of Van Der Velde’s invention to provide intelligent services based on communication technologies. It is an object of Yiu’s invention to provide measurement reporting based on multiple events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Der Velde by including TTT, as taught by Yiu, for the purpose of providing handovers in a cellular network.

Claims 16, 19, 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde (U.S. Patent Number: 10,999,148) in view Periyalwar et al. (U.S. Patent Application Number: 2015/0092676).
Consider claim 16, as applied in claim 1; Van Der Velde discloses the claimed invention except: the extent of preference is determined based at least on an indication of one or more weather conditions.
In an analogous art Periyalwar discloses the extent of preference is determined based at least on an indication of one or more weather conditions (par. 42, lines 5-10; par. 309, lines 15-39).
It is an object of Van Der Velde’s invention to provide intelligent services based on communication technologies. It is an object of Periyalwar’s invention to download data to mobile devices via wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Der Velde by including weather related conditions, as taught by Periyalwar, for the purpose of improving communication mobile network.
claim 19, as applied in claim 1; Van Der Velde discloses the claimed invention except: the second frequency range includes one or more millimeter wave frequency bands, wherein the UE device is configured to support communication on the first frequency range using a first radio access technology and communication on the second frequency range using a second radio access technology different from the first radio access technology.
In an analogous art Periyalwar discloses the second frequency range includes one or more millimeter wave frequency bands (par. 312, lines 2-3), wherein the UE device is configured to support communication on the first frequency range using a first radio access technology and communication on the second frequency range using a second radio access technology different from the first radio access technology (par. 309, lines 15-39; par. 312).
It is an object of Van Der Velde’s invention to provide intelligent services based on communication technologies. It is an object of Periyalwar’s invention to download data to mobile devices via wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Der Velde by including millimeter wave frequency band, as taught by Periyalwar, for the purpose of improving communication mobile network.
Consider claim 20, as applied in claim 1; Van Der Velde discloses the claimed invention except:
the second frequency range includes one or more millimeter wave frequency bands, wherein the UE device is configured to support communication on the first frequency range and the second frequency range using the same radio access technology.
In an analogous art Periyalwar discloses the second frequency range includes one or more millimeter wave frequency bands (par. 312, lines 2-3), wherein the UE device is configured to support communication on the first frequency range and the second frequency range using the same radio access technology [e.g. LTE (par. 312, lines 1-3)].

Consider claim 22, as applied in claim 21; Van Der Velde discloses the claimed invention except: the second frequency range includes one or more millimeter wave frequency bands, wherein the UE device is configured to support communication on the first frequency range using a first radio access technology and communication on the second frequency range using a second radio access technology different from the first radio access technology.
In an analogous art Periyalwar discloses the second frequency range includes one or more millimeter wave frequency bands (par. 312, lines 2-3), wherein the UE device is configured to support communication on the first frequency range using a first radio access technology and communication on the second frequency range using a second radio access technology different from the first radio access technology (par. 309, lines 15-39; par. 312).
It is an object of Van Der Velde’s invention to provide intelligent services based on communication technologies. It is an object of Periyalwar’s invention to download data to mobile devices via wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Der Velde by including millimeter wave frequency band, as taught by Periyalwar, for the purpose of improving communication mobile network.
Consider claim 23, as applied in claim 1; Van Der Velde discloses the claimed invention except:

In an analogous art Periyalwar discloses the second frequency range includes one or more millimeter wave frequency bands (par. 312, lines 2-3), wherein the UE device is configured to support communication on the first frequency range and the second frequency range using the same radio access technology [e.g. LTE (par. 312, lines 1-3)].
It is an object of Van Der Velde’s invention to provide intelligent services based on communication technologies. It is an object of Periyalwar’s invention to download data to mobile devices via wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Der Velde by including millimeter wave frequency band, as taught by Periyalwar, for the purpose of improving communication mobile network.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646